Exhibit 10.2

Amendment No. 1, dated October 9, 2008, to a certain Patent Assignment And
License Agreement, dated May 21, 2008 (the “Agreement”), by and between Ribotask
ApS, having its offices at Søndre Boulevard 44, 3, 5000 Odense C, Denmark, being
a corporation established under the laws of Denmark (“Assignor”), and MDRNA,
Inc. (f/k/a Nastech Pharmaceutical Company Inc.), having its offices at 3830
Monte Villa Pkwy, Bothell, WA 98021, being a corporation established under the
laws of the State of Delaware, United States of America (“Assignee”).

WHEREAS, the parties wish to modify the schedule of payments to be made under
Section 3.2.1 of the Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereto hereby agree as follows:

1. The payment schedule set forth in Section 3.2.1 of the Agreement is hereby
modified in its entirety as follows:

 

Date

   Amount  

Execution of Definitive Agreement

   $ 50,000  (paid) 

August 1, 2008

   $ 50,000  (paid) 

Execution of Amendment No. 1

   $ 100,000   

December 30, 2008

   $ 100,000   

February 1, 2009

   $ 200,000   

2. Except as specifically modified by this Amendment No. 1, all provisions of
the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
duly executed as of the day and year first above written.

 

ASSIGNOR:

 

Ribotask ApS

 

    

ASSIGNEE:

 

MDRNA, Inc.

 

By:  

/s/ Jesper Wengel

     By:  

Bruce R. York

       Name: Jesper Wengel, Ph.D.          Name: Bruce R. York        Title:
Chairman of the Board          Title: CFO By:  

/s/ Suzy Lena

              Name: Suzy Lena               Title: CEO       